Title: To John Adams from James McHenry, 9 May 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 9 May 1799.

I have been honoured with your letters of the 19th & 27th, and this morning with that of the 29th of April ulto.
The inclosed list of names to fill up the vacancies in the 16th Regiment of Infantry, and the vacancy of Major in the 12th Regiment is respectfully submitted. The recommendations which governed in forming the list for the former Regiment are also inclosed. With respect to the latter, General Hamilton writes me in a letter dated the 7th inst. “Col Smith recommends as his Major, in the place of Mr. Hutton who has declined Theodosius Fowler Esq. who in the revolutionary war served with reputation as Capn. in the New York line, and who is a man of good political principles, character and property. I beleive he will be as eligible an appointment, as circumstances permit.”
I have the honour to be with the greatest respect / Sir, / your most ob st

James McHenry